NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT


                                       No. 09-4612


                              IRVING COURTLEY JONES,
                                                Appellant

                                             v.

             UNEMPLOYMENT COMPENSATION BOARD OF REVIEW




                     On Appeal from the United States District Court
                        for the Eastern District of Pennsylvania
                                  (D.C. No. 09-cv-1530)
                      District Judge: Honorable William Ditter, Jr.


                    Submitted Pursuant to Third Circuit LAR 34.1(a)
                                     May 4, 2010

                 Before: BARRY, AMBRO and COWEN, Circuit Judges

                              (Opinion filed: May 24, 2010)




                                         OPINION

PER CURIAM

       Irving Jones, proceeding pro se, appeals from the District Court’s order dismissing

his complaint. For the reasons that follow, we will affirm the District Court’s order.
                                               I.

       In 2008, Jones’s claim for Pennsylvania state unemployment compensation

benefits was denied by a referee, who found that Jones voluntarily left his job as a

correctional officer at Graterford-SCI without necessary cause, and thus was ineligible for

benefits. Jones appealed to the Pennsylvania Unemployment Compensation Board of

Review (the “Board”), which affirmed the referee’s decision. Jones then appealed to the

Commonwealth Court of Pennsylvania. He argued, among other things, that the Board

erred in finding that his reason for leaving his job was not of a necessitous and

compelling nature and that the referee’s refusal to allow him to submit certain evidence

constituted a violation of his federal constitutional rights, his civil rights, and the United

Nations Universal Declaration of Human Rights.

       The Commonwealth Court affirmed the Board’s decision, agreeing that Jones was

ineligible for benefits. It then determined that Jones’s claims of an improper hearing

were unfounded and also waived, as the record did not establish that he objected to any of

the referee’s evidentiary rulings. The Commonwealth Court further concluded that Jones

waived his claims that his rights under the Civil Rights Act and the Universal Declaration

of Human Rights were violated, because he did not develop any argument, cite any

authority, or make any reference to the record supporting these claims.

       Jones then filed a complaint against the Board in the United States District Court

for the Eastern District of Pennsylvania. He asserted that the “Commonwealth Court of



                                               2
Pennsylvania erred in its ruling,” and that he had a right to resolve his “1983 claim” and

claim under the Universal Declaration of Human Rights. Jones then explained why he

was eligible for unemployment benefits, and asked the District Court to grant him

benefits and additional damages for hardship.

       The Board moved to dismiss the complaint under Federal Rules of Civil Procedure

12(b)(1) and (6), asserting that the Board was entitled to sovereign immunity under the

Eleventh Amendmnet, and that even if it had jurisdiction, Jones had failed to state a claim

because the Board was not a “person” that could be sued under 42 U.S.C. § 1983, and

because the putative federal claims were barred by claim preclusion.

       The District Court thereafter issued an order granting the Board’s motion as

unopposed and dismissed Jones’s complaint with prejudice.

       Jones now appeals.

                                             II.

       We have jurisdiction over this appeal under 28 U.S.C. § 1291. Our review of the

order dismissing the complaint is plenary. See Taliaferro v. Darby Twp. Zoning Bd., 458

F.3d 181, 188 (3d Cir. 2006).

       Having reviewed the record in this case, we conclude that the District Court’s

order is contrary to our decision in Stackhouse v. Mazurkiewicz, 951 F.2d 29, 30 (3d Cir.

1991). In Stackhouse, we made clear our disfavor of dismissals under Rule 12 for

purpose of a sanction, and held that a Rule 12(b)(6) motion should not be granted without



                                             3
an analysis of the merits of the underlying complaint notwithstanding local rules

regarding the granting of unopposed motions. Id. While we observed that “some cases”

could be dismissed as unopposed, “particularly if the party is represented by an attorney,”

or if the party failed to comply with a court’s orders, id. at 30, that is not the situation

here. There is no indication that Jones is an experienced litigator; moreover, the District

Court did not issue any order advising Jones that he needed to comply with various rules,

policies, or procedures, much less an order advising him that the case would be dismissed

if he failed to respond to the Board’s motion to dismiss. Accordingly, we conclude that

the District Court abused its discretion in dismissing Jones’s complaint for failing to

oppose the motion to dismiss.

       We will nevertheless affirm the dismissal of the complaint. Id. at 30 (finding that

where a complaint fails to state a claim, this Court may affirm on the merits even if that

complaint was erroneously dismissed for failure to respond to a motion to dismiss). The

Rooker-Feldman 1 doctrine provides that “lower federal courts lack subject matter

jurisdiction to engage in appellate review of state court determinations or to evaluate

constitutional claims that are inextricably intertwined with the state court’s [decision] in a

judicial proceeding.” Marks v. Stinson, 19 F.3d 873, 885 n.11 (3d Cir. 1994) (internal

citations and quotations omitted). The doctrine applies when a plaintiff asks a district



   1
   The Supreme Court explained the principles of the doctrine in Rooker v. Fidelity
Trust Co., 263 U.S. 413 (1923), and District of Columbia Court of Appeals v. Feldman,
460 U.S. 462 (1993).

                                                4
court to redress an injury caused by the state court judgment itself—not when a plaintiff

merely seeks to relitigate a claim or issue already litigated in state court. See Exxon

Mobil Corp. v. Saudi Basic Indus. Corp., 544 U.S. 280, 292-93 (2005). Jones’s claims

center on his pursuit of state unemployment benefits. He unsuccessfully challenged the

denial of benefits through the state administrative process and then appealed to the

Pennsylvania Commonwealth Court. Jones’s complaint and submissions to this Court

indicate that he seeks to challenge the state court’s rejection of his claim for

unemployment benefits and his allegations of constitutional and civil rights violations.

His claims are therefore barred by the Rooker-Feldman doctrine.

       Accordingly, the District Court lacked subject matter jurisdiction over Jones’s

complaint, and we will affirm the December 2, 2009 order dismissing his complaint.




                                              5